Citation Nr: 1423788	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.

This appeal to Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO denied the Veteran service connection for ischemic heart disease,claimed as due to herbicide exposure.  The Veteran filed a notice of disagreement (NOD) in July 2011.  The RO issued a statement of the case (SOC) in December 2011, and the Veteran timely filed a substantive appeal (via a Form 9, Appeal to the Board of Veterans' Appeals) in January 2012. 

In July 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been  associated with the claims file.  During the hearing, the Veteram submitted a July 2012 Statement in Support of Claim . along with a waiver of initial was submitted with waiver of review by the agency of original jurisdiction (AOJ).


In addition to the paper claims file, the Veteran  has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains no documents.  
For reasons expressed below, the matter on is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJaction on this appeal is warranted.

The Veteran asserts that his ischemic heart disease, diagnosed in or around 2000, is due to herbicide exposure.  Pertinent to the current claim, service connection may be presumed for certain diseases, such as ischemic heart disease, which develop to a compensable degree (i.e., 10 percent) at any time after service for veterans who were exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  Also, there is s a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (i.e., January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

With respect to his in-service herbicide exposure, the Veteran contends that he served on the U.S.S. Princeton (LPH-5) [Landing Platform, Helicopter] in Company "A," 1st Platoon, 1st Battalion, 9th Marines, 9th Marine Division, Fleet Marine Force, on the battalion landing team (BLT).  In his May 2010 Claim, the Veteran stated that he took part in Operation Shufly in April 1962, in which he assisted with the delivery of Marine Corps advisors and helicopters to a landing strip at Soc Trang, in the Mekong Delta area of Vietnam.  Subsequently, the Veteran proffered the same testimony at his hearing as to his participation in an operation in which he assisted in the transport of military personnel on and off the shore of Vietnam when he was on the U.S.S. Princeton.  See  Hearing Transcript, at 3.  However, he explained that he was "fuzzy" about the date or time period of his operation and that, based upon his research, he surmised that he may have participated in Operation Shufly because descriptions of Operation Shufly matched his recollection of the operation he took part in and it occurred around the same time he was on the ship and in the area.  Id. at 4.  Additionally, he indicated that the operation may have been a "black operation" and that it may have occurred shortly before Operation Shufly in April 1962.  Id.

In a March 2011 Formal Finding on Verification of Vietnam Service, the RO determined that there was no evidence to substantiate the Veteran's claim of service in the Republic of Vietnam, based, in part, on investigation of the U.S.S. Princeton and Operation Shufly in April 1962.  This isn't surprising as the Veteran's service personnel records show that he transferred out of Company "A," 1st Platoon, 1st Battalion, 9th Marines, 9th Marine Division on March 26, 1962; embarked on board the U.S.S. Mann that same day; departed from Naha, Okinawa on March 27, 1962; and arrived in San Diego, California on April 10, 1962.  Therefore, the record shows that the Veteran could not have participated in Operation Shufly from the U.S.S. Princeton in April 1962.

However, the Veteran has alleged that the operation he participated in while on the U.S.S. Princeton may have occurred prior to April 1962.  His service personnel records indicate that he embarked on board the U.S.S. Princeton at Subic Bay, P.I., departed therefrom for the afloat phase of BLT 1/9, and arrived and disembarked at Subic Bay, P.I., on February 20, 1962.  The RO's investigation for the March 2011 Formal Finding included a request to the Joint Services Records and Research Center (JSRRC) to research the deck logs and Command History of the U.S.S. Princeton, to provide details concerning Operation Shufly, and to confirm whether the 1st Battalion, 9th Marines participated in the operation.  The Board's review of the JSRRC's response, however, reveals that its investigation was limited to April 1962.

Based upon the Veteran's assertions and service personnel records, the Board finds that a remand is appropriate to conduct further development to confirm whether the 1st Battalion, 9th Marines participated in any operation that involved disembarkment from the U.S.S. Princeton to Vietnam from January 1, 1962 to February 20, 1962.  Such investigation should include a request to the JSRRC, or other appropriate agency, to research the deck logs and Command History of the U.S.S. Princeton, to provide details concerning any operation involving disembarkment from the U.S.S. Princeton to Vietnam, and to confirm whether the 1st Battalion, 9th Marines participated in any such operations, for the relevant time period.  Additionally, if such search is inconclusive, a request for information to confirm the same should be made to the Gray Research Center (as indicated in the March 10, 2011 DPRIS Response).

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent, records.

The AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  IThe AOJ  should specifically request that the Veteran to provide any revised DD Form 214, as the record shows that he submitted a request in May 2010 to correct his DD Form 214 but there is no revised DD Form 214 in the claims file.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide any revised DD Form 214 received in response to his request for a correction.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his or her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records/responses received pursuant to the development requested in paragraphs 1 and 2 above are associated with the claims file, undertake necessary action to determine whether the 1st Battalion, 9th Marines participated in any operation involving disembarkment from the U.S.S. Princeton to Vietnam from January 1, 1962 to February 20, 1962.

Such action shall include, but is not limited to, making a request to JSRRC or other appropriate agency (including the Gray Research Center), to research the deck logs and Command History of the U.S.S. Princeton, to provide details concerning any operation involving disembarkment from the U.S.S. Princeton to Vietnam, and to confirm whether the 1st Battalion, 9th Marines participated in any such operations, for the relevant time period.  Additionally, if such search is inconclusive, a request for information to confirm the same should be made to the Gray Research Center (as indicated in the March 10, 2011 DPRIS Response).

Any additional action necessary, to include any follow-up action(s) requested by any contacted entity, should be accomplished.  If the search for such records leads to negative results, notify the Veteran and afford him the opportunity to respond.

4.  To help avoid further remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for ischemic heart disease , to incude as due to exposure to herbicides, in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication ; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2013).

